UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     VICTORIA SNYDER,                             DOCKET NUMBER
                  Appellant,                      DC-0752-13-6201-I-1

                 v.

     DEPARTMENT OF THE NAVY,                      DATE: March 18, 2016
                 Agency.


           Michael Dennis Graham, Fredericksburg, Virginia, for the appellant.

           Julie Schneider and Megan Stoltzfus, Dahlgren, Virginia, for the agency.


                                        BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                         ORDER
¶1        The appellant has filed a petition for review of an initial decision that
     affirmed the agency’s furlough action. The two Board members cannot agree on
     the disposition of the petition for review. Therefore, the initial decision now
     becomes the final decision of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulations, section 1200.3(b) (5 C.F.R.
     § 1200.3(b)). This decision shall not be considered as precedent by the Board in
     any other case. 5 C.F.R. § 1200.3(d).

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of the final decision by the U.S. Court
     of Appeals for the Federal Circuit. You must submit your request to the court at
     the following address:
                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode/htm.
Additional        information      is         available      at    the         court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court's Rules of Practice, and Forms 5, 6, and 11.
      If you are interested in securing pro bono representation for an appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono        for    information   regarding   pro     bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.